In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15‐3444

STACEY LIBERTY,
                                                 Plaintiff‐Appellant,

                                 v.


CITY OF CHICAGO, ERIC JEHL and
MARK PALAZZOLO,
                                              Defendants‐Appellees.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
         No. 15 C 2451 — Harry D. Leinenweber, Judge. 



     ARGUED JANUARY 6, 2017 — DECIDED JUNE 27, 2017


    Before WOOD, Chief Judge, and BAUER and ROVNER, Circuit
Judges.
   BAUER, Circuit Judge.  On June 15, 2013, Antwoyne Johnson
was an occupant of a vehicle whose driver was searching for
parking on South Springfield Avenue in Chicago, Illinois, at
approximately 2:45 a.m. A Chicago police car pulled behind
2                                                     No. 15‐3444

the vehicle and turned on its lights. Johnson left the vehicle
and ran into a nearby alley. The police officers drove into the
alley in pursuit of Johnson and fired a number of times, hitting
Johnson in the back and hand. Johnson died of his injuries.  
    On  March  23,  2015,  plaintiff‐appellant  Stacey  Liberty,
Johnson’s mother,  filed a complaint under 42 U.S.C. § 1983,
naming  the  City  of  Chicago  and  unknown  Chicago  police
officers.  Liberty’s  complaint  raised  claims  of  false  arrest,
excessive force, deliberate indifference, unlawful seizure, and
violation of due process. She also argued that the City adopted
policies that permit police to use excessive force, and that the
City  failed  to  properly  train  and  supervise  the  unknown
officers.  
    A week after the filing her complaint, Liberty’s attorney,
Sean Mulroney, served a subpoena on the City, requesting the
production  of  all  police  reports,  records,  statements,  and
photographs  pertaining  to  the  incident.  On  April  24,  2015,
OEMC  supervisor  Erin  Hansen  spoke  to  Mulroney  and
informed him that all documents requested by the subpoena
had been sent to the City’s Law Department; on May 21, 2015,
Mulroney advised the City that the documents were needed so
that  the  unknown  officers  could  be  identified.  The  City’s
counsel,  Daniel  Nixa,  stated  that  he  would  “look  into”  a
response  to  the  subpoena.  Nixa  further  stated  that  the  City
would like to refrain from answering the complaint until all
unknown officers were identified and added to the complaint. 
   On  May  26,  2015,  Nixa  emailed  Mulroney  two  Tactical
Response Reports that identified Officers Mark Palazzolo and
Eric  Jehl  as  the  officers  who  shot  Johnson  and  informed
No. 15‐3444                                                                  3

Mulroney that the City did not have the “Area File” or other
documents in its possession.1 On June 24, 2015, Liberty filed a
motion for leave to file an amended complaint, and Mulroney
sent  Nixa  an  email  asking  if  the  City  would  object  to  the
motion to amend the complaint. The City did not object, and
Liberty  filed  the  amended  complaint  on  July  6,  2015.  The
amended  complaint  replaced  “Unknown  Chicago  police
officers” with Officers Palazzolo and Jehl as Defendants; it also
clarified that the incident occurred on or about June 16, 2013,
at 2:30 a.m.
    The City moved to dismiss the Monell claims pursuant to
Federal Rule of Civil Procedure 12(b)(6) on July 8, 2015. Liberty
failed to respond in writing or appear at the hearing related to
the motion, and the district court granted it on July 14, 2015.
Officers  Palazzolo  and  Jehl  filed  a  motion  to  dismiss  under
Rule 12(b)(6) on July 30, 2015, on the basis that Liberty’s claims
were time‐barred. The court granted the motion on October 6,
2015. Liberty timely appealed.  
                            I.  DISCUSSION
    The appropriate statute of limitations for § 1983 cases filed
in Illinois is two years, as set forth in Illinois’ personal injury
statute,  735  Ill.  Comp.  Stat.  5/13‐202.  Rosado  v.  Gonzalez,  832
F.3d  714,  716  (7th  Cir.  2016)  (citation  omitted).  “[A]ll  that  is
required to start the statute of limitations running is knowl‐


1
   Mulroney contends that there were six additional officers “involved in
altering  and  concealing  the  facts  and  evidence  from  the  scene  of  the
shooting” based upon interviews that he conducted with witnesses and
family members. 
4                                                          No. 15‐3444

edge of the injury and that the defendant or an employee of the
defendant acting within the scope of his or her employment
may have caused the injury.” Artega v. United States, 711 F.3d
828, 831 (7th Cir. 2013) (citations omitted).
   Here, it is undisputed that Liberty’s claims began to accrue
on June 16, 2013, and that the limitations period expired on
June 16, 2015, eight days before she moved for leave to file the
amended  complaint.  Liberty  attempts  to  salvage  her  time‐
barred claims by arguing that she is entitled to equitable tolling
or equitable estoppel. However, neither theory is applicable
here. We address each argument in turn. 
   “Equitable  tolling  applies  when  a  plaintiff,  despite  the
exercise  of  due  diligence  and  through  no  fault  of  his  own,
cannot  determine  information  essential  to  bringing  a  com‐
plaint.”  Ashafa  v.  City  of  Chicago,  146  F.3d  459,  463  (7th  Cir.
1998) (citation omitted). The record demonstrates that Liberty
was aware of the identities of Officers Palazzolo and Jehl more
than  three  weeks  prior  to  the  end  of  the  limitations  period.
Therefore, Liberty had the information essential  to amending
her complaint, and tolling is inappropriate.
   Moving to Liberty’s second argument, “[e]quitable estoppel
prevents a party from asserting the expiration of the statute of
limitations as a defense when that party’s improper conduct
has induced the other into failing to file within the statutory
period.” Ashafa, 146 F.3d at 462. Liberty argues that the City
refused  to  provide  her  with  the  names  of  the  additional
unknown officers, but she has no evidence to support such a
charge. In addition, we are unpersuaded that the City induced
Liberty into failing to file within the limitations period. Nixa’s
No. 15‐3444                                                          5

statement that the City would likely not oppose the filing of an
amended complaint fell far short of an assurance that the City
would abandon all of its’ affirmative defenses. Thus, Liberty is
not entitled to equitable estoppel. 
    Before  concluding,  we  briefly  address  Liberty’s  final
contention  that  her  claims  against  the  additional  unknown
officers and the City should be reinstated. The City contends
that  Liberty has waived these arguments because she failed to
raise  them  before  the  district  court.    We  agree.  See  King  v.
Kramer, 763 F.3d 635, 641 (7th Cir. 2014) (“[A] party waives on
appeal  any  argument  that  it  does  not  present  to  the  district
court.”)  (collecting  cases).  Liberty’s  decision  to  drop  the
unknown officers as Defendants and forego a challenge to the
City’s dismissal relinquishes any claims she had against them. 
                       II.  CONCLUSION
   We AFFIRM the district court’s dismissal of Liberty’s suit.